PER CURIAM.
Larry Tillery challenges the trial court’s order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Tillery asserts that his sentence under the 1995 guidelines for an offense which occurred on December 11, 1996, is illegal. Tillery states that his sentence would be significantly shorter under the 1994 guidelines.
The trial court denied the motion finding this court had not declared the 1995 sentencing guidelines unconstitutional in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998). The Florida Supreme Court recently held that the 1995 sentencing guidelines were unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). Therefore, we reverse and remand for a reconsideration of Tillery’s sentence. See Smith v. State, 761 So.2d 1172 (Fla. 2d DCA 2000).
*1125Reversed and remanded for further proceedings consistent with this opinion.
THREADGILL, A.C.J., and PARKER and CASANUEVA, JJ., Concur.